DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew F. Young on 09/01/2022.
	The application has been amended as follows:

1.	(Currently Amended) A power electronics submodule [[(2)]], for mounting on a cooling device [[(3)]], which has a first and a second surface section 
a substrate [[(4)]], further comprising:
a housing [[(20)]] and at least one connection element [[(50, 52)]], which is electrically conductively connected by way of a contact section [[(510)]] to a conductor track [[(42)]] of the substrate [[(4)]] and has a connection section 
wherein the substrate [[(4)]] is arranged on a first main surface [[(400)]] on the first surface section [[(300)]];
wherein the housing [[(20)]] has a housing section [[(200)]], which has a first housing main surface [[(210)]], which is intended to be arranged on the second surface section [[(302)]], and a second housing main surface [[(220)], which is situated opposite the housing first main surface; [[and]] 
wherein, in a non-mounted state of the submodule [[(2)]], a first connection main surface [[(502)]] of the connection section [[(500)]] is at a first distance [[(800)]] from the second housing main surface [[(220)]] of the housing section [[(200)]] in the housing region [[(204)]] of a fastening device [[(7)]] for mounting the housing section [[(200)]] on the second surface section [[(302)]] of the cooling device [[(3)]]; and
the housing section has, in the region of its second housing main surface, a deformation element which interacts with the connection section and defines the first distance.

2.	(Currently Amended) The submodule according to Claim 1, wherein:
the at least one connection element [[(50, 52)]] is designed as a flat shaped metal body with at least one angled portion.

3.	(Canceled)

4.	(Currently Amended) The submodule according to Claim [[3]]1, wherein:
the connection section [[(500)]] has a pressure element [[(524)]], which is intended to deform the deformation element [[(224)]] during mounting of the submodule.

5.	(Currently Amended) The submodule according to Claim 4, wherein:
the pressure element [[(524)]] projects from the first connection main surface [[(502)]] of the connection section [[(500)]].

6.	(Currently Amended) The submodule according to Claim 5, wherein:
the deformation element [[(522)]] has one of a cylindrical and a frustoconical design.

7.	(Currently Amended) The submodule according to Claim 6, wherein:
a base of the deformation element [[(522)]] is arranged in a depression [[(526)]] starting from the second housing main surface [[(220)]] of the housing section [[(200)]].

8.	(Currently Amended) The submodule according to claim 1, wherein:
	the fastening device [[(7)]] is designed as one of a screw-, a rivet- and a clamping-type fastening device.

9.	(Currently Amended) A method for arranging a power electronics submodule [[(2)]] on a cooling device [[(3)]] according to claim 1, comprising the following steps:
a)	providing the submodule [[(2)]] and the cooling device [[(3)]] with a first and a second surface section 
b)	placing the submodule [[(2)]] on the cooling device [[(3)]], wherein the first main surface [[(400)]] of the substrate [[(4)]] comes to rest on the first surface section [[(300)]] and wherein the first housing main surface [[(210)]] of the housing section [[(200)]] of the housing [[(20)]] of the submodule [[(2)]] comes to rest on the second surface section [[(302)]], wherein the first connection main surface [[(502)]] of the connection section [[(500)]] is at a second distance [[(810)]] from the second surface section [[(302)]] of the cooling device [[(3)]];
c)	attaching a fastening device [[(7)]];
d)	forming a clamping connection between the connection section [[(500)]] and the cooling device [[(300)]], wherein, after the clamping connection is formed, the first connection main surface [[(502)]] of the connection section [[(500)]] is at a third distance [[(812)] from the second surface section [[(302)]], and third distance [[(812)]] is smaller than the second distance [[(810)]]; and
wherein a deformation element of the housing section is deformed by a pressure element of the connection section.

10.	(Currently Amended) The method according to Claim 9, wherein:
as part of method step d), the contact section [[(510)]] is pressed onto the substrate [[(4)]] and the said substrate is pressed onto the first surface section [[(300)]] of the cooling device [[(3)]].

11.	(Currently Amended) The method according to Claim 9, wherein:
a section of the second housing main surface [[(220)]] of the housing section [[(200)]] forms an abutment on which an associated subsection of the connection section [[(500)]] is supported during said method step d), and therefore exerts pressure onto the substrate [[(4)]] by means of the contact section [[(510)]].

12.	(Canceled) 

13.	(Currently Amended) The method according to Claim [[12]]9, wherein:
the deformation element [[(222)]] protrudes beyond the second housing main surface [[(220)]] of the housing section [[(200)]] and has a base, which is arranged in a depression [[(226)]] of the second housing main surface [[(220)]] of the housing section [[(200)]], wherein the base is one of partially or completely deformed into the depression [[(226)]] during said method step d).
Allowable Subject Matter
Claims 1-2 and 4-11 and 13 are allowed, and claims 3 and 12 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A power electronics submodule assembly, does not disclose, teach or suggest, following subject matter in claims 1 and 9:  
wherein the housing has a housing section, which has a first housing main surface, which is intended to be arranged on the second surface section, and a second housing main surface, which is situated opposite the housing first main surface; 
wherein, in a non-mounted state of the submodule, a first connection main surface of the connection section is at a first distance from the second housing main surface of the housing section in the housing region of a fastening device for mounting the housing section on the second surface section of the cooling device; and
the housing section has, in the region of its second housing main surface, a deformation element which interacts with the connection section and defines the first distance.

Following are the related prior arts for claims 1 and 8.
IDS disclosed Prior art KOBOLLA HARALD DE 10 2017 115883,
HARALD teaches all subject matter/elements of the claim 1 and 9 in fig. 1 to 7  but does not teach following subject matter, 
wherein, in a non-mounted state of the submodule, a first connection main surface of the connection section is at a first distance from the second housing main surface of the housing section in the housing region of a fastening device for mounting the housing section on the second surface section of the cooling device; and
the housing section has, in the region of its second housing main surface, a deformation element which interacts with the connection section and defines the first distance.
However other prior art Junichi Nakao US 2011/0069458, disclose
In fig. 5 item 5Ea disclose, a non-mounted state of the submodule, a first connection main surface of the connection section (fig. 5 item 5Ea) is at a first distance (H2) from the second housing main surface of the housing section (H2) in the housing region of a fastening device for mounting the housing section on the second surface section of the cooling device; (Fig. 4 item at distance H1)
But HARALD and Nakao, do not specifically disclose, the housing section has, in the region of its second housing main surface, a deformation element which interacts with the connection section and defines the first distance.
Further search did not find any prior art for deformation element.
	
Prior arts, HARALD and Nakao disclose related structural elements for a power electronics submodule assembly, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835